DETAILED ACTION
Claims 1-17 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
3.  	Claims 1-17 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“An information processing apparatus comprising: 
  	a display that displays a preview image of a moving image captured by a 5camera unit including an image sensor to capture the moving image; 
  	a touch panel having a detection area that covers the display; and 
  	circuitry configured to: 
  	determine a position of a clipped region of the moving image based on a position of contact of a user with the touch panel corresponding to a position within 10the preview image; 
  	determine a size of the clipped region of the moving image corresponding to a photography zoom power based on a contact operation of the user with the touch panel at a position on the touch panel corresponding to a position of a zoom power specifying icon displayed on condition that a digital zoom mode is activated, the 15zoom power specifying icon including a slide bar and a lever movable in a direction of the slide bar by the contact operation of the user with the touch panel to set the photography zoom power according to a position of the lever on the slide bar; and 
  	control the display to display the clipped image region of the moving image as the preview image.”

  	The closest prior art of record relied upon is Hirooka et al (US 2009/0153649 A1) which discloses an image pickup unit comprising an display unit and a cutout image generation unit with the ability to clip an image and enlarge the clipped image and display on the display unit. Yoshida (US 2008/0055429 A1) discloses an imaging apparatus with the ability to display zoom information using a graphical user interface for adjusting the zoom comprising a zoom bar. However, the prior art, taken alone or in combination with another, fails to teach determine a size of the clipped region of the moving image corresponding to a photography zoom power based on a contact operation of the user with the touch panel at a position on the touch panel corresponding to a position of a zoom power specifying icon displayed on condition that a digital zoom mode is activated, the zoom power specifying icon including a slide bar and a lever movable in a direction of the slide bar by the contact operation of the user with the touch panel to set the photography zoom power according to a position of the lever on the slide bar and control the display to display the clipped image region of the moving image as the preview image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697     


/LIN YE/Supervisory Patent Examiner, Art Unit 2697